11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

David Bryan Winters,                     * From the 259th District Court
                                           of Jones County,
                                           Trial Court No. 011032.

Vs. No. 11-16-00238-CR                  * October 6, 2016

The State of Texas,                      * Per Curiam Memorandum Opinion
                                           (Panel consists of: Wright, C.J.,
                                           Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s
opinion, the appeal is dismissed.